Although the assignment of error which is directed to two sentences in the judge’s charge brings nothing before this court for review because the assignment is not based on an exception, Commonwealth v. Miller, 4 Mass. App. Ct. 379, 382-383 (1976), we have examined the allegedly erro*826neons instructions to determine whether there is a likelihood of “a substantial risk of a miscarriage of justice.” Commonwealth v. Freeman, 352 Mass. 556, 564 (1967). We have concluded that the charge, viewed in its entirety, was not erroneous. The other assignment of error, not having been briefed, is deemed waived.
Melvin S. Louison for the defendant.
Mary A. McLaughlin, Special Assistant District Attorney (Lance J. Garth, Assistant District Attorney, with her) for the Commonwealth.

Judgment affirmed.